Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on August 4, 2021 is acknowledged.  Claims 1-14 are pending in the instant application.  

Election/Restrictions
Applicant elected with traverse Group 1 (claims 1-11) drawn to a composition in the reply filed August 4, 2021.   The restriction is deemed proper and is made FINAL in this office action.  Applicant argues that “The presently claimed invention is directed to a composition comprising lactoferrin and butyric acid and/or a salt thereof and/or an ester thereof.  On the other hand, Kanwar is completely silent with regard to the presently claimed subject matter. In other words, Kanwar does not disclose that the milk fat of Example 18 contains butyric acid, nor that the milk fat of said example is the one described in Table 1 or Table 6B. That is, the Examiner is combining different parts of Kanwar, where there is no suggestion or motivation for doing so. It should be noted that the precise combination presently claimed is not disclosed in Example 18 or anywhere else in Kanwar”..
Applicant’s arguments have been fully considered but not found persuasive.  Groups 1-2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups 1-2 share the common technical feature of a composition comprising lactoferrin and butyric acid.  Kanwar (WO2008140335 A1 (cited in Applicant’s IDS) discloses a composition comprising milk fat and lactoferrin (see Example 18). Kanwar further discloses that the milk fat comprises butyric acid (see table 1 and p. 80, table 6B).  Kanwar specifically teaches the composition comprising butyric acid (see claim 24) and lactoferrin (claim 24). Thus, Groups 1-2 lack unity of invention in view of Kanwar.
 Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claims 1-11 are examined on the merits of this office action.


Claim Objection
Claim 9 is objected for the following informality: it is suggested that the limitation “wherein said pharmaceutical form is for oral use, being said pharmaceutical form selected from the group…” be replaced with –wherein said pharmaceutical form is for oral use and wherein said pharmaceutical form is selected from the group…-

Claim 3 is objected to for the following minor informality: the limitation “..wherein the weight ratio between sodium butyrate amount…” should be replaced with- wherein the weight ratio between the sodium butyrate amount…-


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) Claims 1, 4-6 and 9-10 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 recites “A composition comprising lactoferrin and butyric acid and/or a salt thereof and/or an ester thereof.”  Claim 4 claims “A pharmaceutical form comprising the composition according to claim 1 at least a pharmaceutically acceptable excipient suitable for its formulation.  Claims 5-6 are drawn to 

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP 2106.03)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claims are directed to a natural phenomenon, a naturally occurring peptide and a naturally occurring fatty acid (butyric acid).  As evidenced by Haug (Lipids in Health and Disease 2007, 6:25), milk comprises butyric acid and lactoferrin (see page 2, right column, first paragraph, Table 2, page 5 right column, second to last paragraph).  
As the products are found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
Accordingly, the pending claims are directed to a naturally occurring products (naturally occurring peptide and naturally occurring fatty acid).  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.   Claims 4-6 and 9-10 claim pharmaceutical composition comprising said naturally occurring butyric acid and lactoferrin and wherein said formulation is in an aqueous suspension or in a liquid form. claim 5-6, there is no evidence that the amount of each component functionally or structurally alters the naturally occurring compounds and thus there is not evidence that is it is different from what is found in nature.
 Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1, 4-6 and 9-10 do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 claims “wherein the weight ratio between sodium butyrate mount and lactoferrin amount is greater than or equal to about 2, preferably in the range of 2 to 5.   The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 5 claims “The pharmaceutical form according to claim 4, wherein said pharmaceutical form comprises a unitary dosage of butyric acid and/or pharmaceutically acceptable salt and/or ester thereof equivalent to an amount of sodium butyrate in the range of 2 mg to 5 g, preferably sodium more preferably a unitary dosage of sodium butyrate in the range of 450 mg to 750 mg”.   The phrase "preferably" and “more preferably”  renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).  In addition, it is unclear what is meant by “a unitary dosage of butyric acid and/or pharmaceutically acceptable salt and/or ester thereof equivalent to an amount of sodium butyrate..”.  It is unclear what applicants are claiming here and if the claim is requiring the butyric acid be sodium butyrate and in the amounts claimed.   There is no guidance with regards to what is what amount of butyric acid or salt thereof would be equivalent to 2 mg to 5 g of sodium butyrate.  For examination purposes, a composition comprising 2 mg to 5 g of sodium butyrate or butyric acid meets the limitations of the instant claim.
Claims 6 claims “The pharmaceutical form according to claim 4, wherein said pharmaceutical form comprises lactoferrin in a unitary dosage in the range of 5 mg to 5 g, preferably in the range of 100 mg to 2000 mg, more preferably in the range of 150 mg to 350 mg.”.   The phrase "preferably" and “more preferably”  renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 7 claims “The pharmaceutical form according to claim 4  wherein said pharmaceutical form comprises a unitary dosage of sodium butyrate in the range of 10 mg to 1 g and a unitary dosage of lactoferrin in the range of 100 mg to 2000 mg, preferably a unitary dosage of sodium butyrate in the range of 450 mg to 750 mg and a unitary dosage of lactoferrin in the range of 150 mg to 350 mg..”.   The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 8 claims “The pharmaceutical form according to claim 4  comprising a weight ratio between the unitary dosage of sodium butyrate and the unitary dosage of lactoferrin greater than or equal to about 2, preferably in the range of about 2 to about 5...”.   The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 11 claims “The pharmaceutical form according to claim 4, wherein said pharmaceutical form is in the form of a sachet, preferably a single-dose sachet.”.   The phrase "preferably" renders the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanwar (WO2008140335 A2, cited in Applicant’s IDS).
Kanwar discloses a composition comprising milk fat and lactoferrin (see claim 14).  Kanwar further discloses wherein the milk fat comprises 3-5% butyric acid (see claim 24).  Thus, the composition of Kanwar disclosing a composition comprising lactoferrin as the anti-tumor agent and butyric acid as a milk fat meets the limitations of instant claim 1.  Regarding claim 4, Kanwar discloses wherein the formulations are pharmaceutical formulations (see abstract, last three lines).  Kanwar teaches that the diet comprising lactoferrin had .025, 0.25 and 2.5% of the diet or 0.1, 1 or 10 g of Lactoferrin per 2 kg of diet (see paragraph 0415).  Kanwar teaches that the butyric acid amount is in the range of 3-5% and the examples was 3.6% (see Table 1) which is substantially the same as normal bovine milk (see page 33, line 22).  Regarding claims 9-10, Kanwar teaches wherein the dosage form can be administered orally as a powder or liquid (see paragraph 0174).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar (WO2008140335 A2, cited in Applicant’s IDS).
Regarding claim 4, Kanwar teaches wherein the formulations are pharmaceutical formulations (see abstract, last three lines).  Kanwar teaches that the diet comprising lactoferrin had .025, 0.25 and 2.5% of the diet or 0.1, 1 or 10 g of Lactoferrin per 2 kg of diet (see paragraph 0415).  Kanwar teaches that the butyric acid amount is in the range of 3-5% and the examples was 3.6% (see Table 1) which is substantially the same as normal bovine milk (see page 33, line 22).  Regarding claims 9-10, Kanwar teaches wherein the dosage form can be administered orally as a powder or liquid (see paragraph 0174).  
Kanwar is silent to teaching a unitary dosage of butyric acid in a range of 2 mg-5 mg and a lactoferrin unitary dosage of 5 mg to 5 grams.
However, Kanwar does teach several ranges of both the milk fat (of which butyric acid is in the range of 3-5% with an example of 3.6%) (see page 11).  For example, Kanwar teaches about 10 grams to about 200 grams of milk fat or a milk fat analogue and from about 0.25 grams to about 5 grams of the one or more anti-tumour agents (see page 11, lines 35-26, lactoferrin is the preferred anti-tumor agent, see lines 13-17, page 11).  The 10 grams to 200 grams of milk fat would comprise about 250 mg-5 grams of butyric acid and the anti-tumor agent lactoferrin would be in the range of 0.25 grams to 5 grams.  The ranges over lactoferrin and butyric acid overlap with the ranges of instant claims 5-6.  The claimed method claims butyric acid in an amount of 2 mg-5 grams and lactoferrin in the amount of 5 mg to 5 grams, which overlaps with the range of Kanwar given that Kanwar teaches 250 mg-5 grams of butyric acid and lactoferrin in the range of 0.25 grams to 5 grams. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

Claims 1, 4-6 and 9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar (WO2008140335 A2) in view of Chemproagedcare (https://www.chemproagedcare.com.au/packing/sachet-packaging-system, published online 2015).

Kanwar does teach multiple single dose forms including tablets and capsules (see paragraphs 0174-0174).
Chemproagedcare teaches that sachet packaging is beneficial in that it “Medication in each sachet is easily identifiable and individually labelled and supplied in multi-dose sachets dispensed in a continuous roll; Medications are dispensed directly from the sachet; Crush directly in sachet; Less handling - reduces cross contamination; Flexibility to tailor sachets to individual Facility requirement; Regular packed medication provided weekly; Sachets are recyclable and environmentally friendly”.
It would have been obvious before the effective date of the claimed invention to package the formulation of Kanwar in a single dose sachet for administration.  One of ordinary skill in the art would have been motivated to do so given that single dose sachets are a safe way of administering single use dosages to patients, reduce contamination via less handling and are environmentally friendly.  There is a reasonable expectation of success given the sachets are commonly used to administer single dosage forms of a variety of therapeutics.

Claims 1-10  are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar (WO2008140335 A2) as applied to claims 1, 4-6 and 9-10 above, in further view of Gilloteau (J. Dairy Sci. 92:1038–1049, 2009) and Kuang (US20180161292 A1, priority date 12-12-2016).
The teachings of Kanwar are described in the above rejection.  Kanwar is silent to wherein the butyric acid is sodium butyrate.  Kanwar does teach that the fatty acids can be in salt form (see paragraph 0159).
However, Guilloteau teaches Na-butyrate supplementation in calves for promoting growth and improvement of the GI tract.  Guilloteau teaches that “In animal studies and in practice, salts of butyric
acid (Na-butyrate or Ca-butyrate) are often used instead of butyric acid itself because the salts are more
stable and less odorous (see abstract, see page 1039, second paragraph, lines 15-18).
Kuang teaches nutritional formulations comprising dietary butyrate (see claim 1) and lactoferrin (see paragraph 0193).  Kuang teaches .1 mg to 300 mg of dietary butyrate (see claim 14).  Kuang 
It would have been obvious before the effective date of the claimed invention to use the salt form of butyric acid (sodium butyrate) in the formulation of Kanwar.  One of ordinary skill in the art would have been motivated to do so given that Sodium butyrate is less odorous and more stable than butyric acid.  There is a reasonable expectation of success given that salt forms of the fatty acids were taught by Kanwar and sodium butyrate is commonly used in place of butyric acid due to its enhanced stability.
Furthermore, it would have been obvious to try the salt form of butyric acid, sodium butyrate.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007). The “problem” facing those in the art was to determine which form of butyric acid to use (including salts thereof), and there were a limited number of methodologies available to do so, for example known butyric acid salts used for therapeutic purposes including sedum butyrate and calcium butyrate. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try using sodium butyrate as a source of butyric acid given that it is known in the art for that purpose and is more stable than butyric acid.
Furthermore, regarding the amounts of sodium butyrate (10 mg to 1 gram) and lactoferrin (100 mg to 2 gram) and the ratio of the two found in instant claims 3, 7-8, as stated above, Kuang teaches .1 mg to 300 mg of dietary butyrate (see claim 14) in nutritional formulations and Kanwar teaches about 10 grams to about 200 grams of milk fat or a milk fat analogue and from about 0.25 grams to about 5 grams of the one or more anti-tumour agents (see page 11, lines 35-26, lactoferrin is the preferred anti-tumor agent, see lines 13-17, page 11).  The 10 grams to 200 grams of milk fat would comprise about 250 mg-5 grams of butyric acid/butyric acid salt Na-butyrate and the anti-tumor agent lactoferrin would be in the 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654